Decided in this case that persons beneficially interested in the proceeds of the sale real estate, and where the rights of others cannot be affected thereby, have a right to receive it in the form of real estate, if they elect to do so, instead of haying it converted into personalty.
That where real estate is directed by a testator to be verted into personalty, or personal estate into realty, for the purposes of the will, and no time is fixed for the conversion, it relates to the time of the death of the testator.
That an unlimited discretion in the trustees under the will as to the time of making the conversion does not affect this general principle where the time of conversion is merely for the benefit of the fund, and without any intention of the testator to alter the rights or interests of those who are beneficially interested in the conversion,
Decree for partition. Costs to be apportioned among the several shares and the owners thereof.